Exhibit NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE UNITED STATES FOR IMMEDIATE RELEASE - CALGARY, ALBERTA – APRIL 14, 2009 BAYTEX ENERGY TRUST CLOSES $ CALGARY, ALBERTA (April14, 2009) - Baytex Energy Trust ("Baytex") (TSX: BTE.UN; NYSE: BTE) is pleased to announce that it has closed its previously announced bought deal equity financing resulting in the issuance of 7,935,000 trust units (including 1,035,000 trust units issued pursuant to the exercise in full of the over-allotment option granted to the underwriters) at $14.50 per trust unit for total gross proceeds of $115,057,500.The syndicate of underwriters was led by TD Securities Inc. and included CIBC World Markets Inc., National Bank Financial Inc., RBC Capital Markets, Scotia Capital Inc., Canaccord Capital Corporation, FirstEnergy Capital Corp., Raymond James Ltd., Peters & Co.
